Name: 2010/494/EU, Euratom: Decision of the European Parliament of 5Ã May 2010 on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section III Ã¢  Commission
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2010-09-25

 25.9.2010 EN Official Journal of the European Union L 252/28 DECISION OF THE EUROPEAN PARLIAMENT of 5 May 2010 on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section III  Commission (2010/494/EU, Euratom) THE EUROPEAN PARLIAMENT, having regard to the European Union general budget for the financial year 2008 (1), having regard to the final annual accounts of the European Communities for the financial year 2008  Volume I (SEC(2009) 1089  C7-0172/2009) (2), having regard to the Commissions annual report to the European Parliament on the follow-up to 2007 discharge decisions (COM(2009) 526), and to the Commission staff working document accompanying that report (SEC(2009) 1427), having regard to the Commission communication entitled Synthesis of the Commissions management achievements in 2008 (COM(2009) 256), having regard to the Commissions annual report to the discharge authority on internal audits carried out in 2008 (COM(2009) 419), and to the Commission staff working document accompanying that report (SEC(2009) 1102), having regard to the Commissions report on Member States replies to the Court of Auditors 2008 annual report (SEC(2010) 0178 and SEC(2010) 196), having regard to the Green Paper on the European transparency initiative, adopted by the Commission on 3 May 2006 (COM(2006) 194), having regard to Opinion No 2/2004 of the Court of Auditors on the single audit model (and a proposal for a Community internal control framework) (3), having regard to the Commission communication on a roadmap to an integrated internal control framework (COM(2005) 252), having regard to the Commission action plan towards an Integrated Internal Control Framework (COM(2006) 9), the report on the Commission action plan towards an integrated internal control framework (COM(2008) 110), and the Commission staff working document accompanying that report (SEC(2008) 259), having regard to the Impact Report on the Commission action plan towards an integrated internal control framework (COM(2009) 43), having regard to Opinion No 6/2007 of the Court of Auditors on the annual summaries of Member States; national declarations of Member States; and audit work on EU funds of national audit bodies (4), having regard to the Commissions action plan to strengthen the Commissions supervisory role under shared management of structural actions (COM(2008) 97) and the interim report on the follow-up to that action plan (SEC(2009) 1463), having regard to the Commissions report on progress in Bulgaria under the Cooperation and Verification Mechanism (COM(2009) 402) and the supporting document accompanying that report (SEC(2009) 1074), having regard to the Commissions report on progress in Romania under the Cooperation and Verification Mechanism (COM(2009) 401) and the supporting document accompanying that report (SEC(2009) 1073), having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2008, together with the institutions replies (5), and to the Court of Auditors special reports, having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions, provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (6), having regard to the Commission communication of 16 December 2008 on a common understanding of the concept of tolerable risk of error (COM(2008) 866), and to the Commission staff working document accompanying that communication (SEC(2008) 3054), having regard to the Councils recommendation of 16 February 2010 on the discharge to be given to the Commission in respect of the implementation of the budget for the financial year 2008 (5826/2010  C7-0054/2010), having regard to Articles 274, 275 and 276 of the EC Treaty, Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union and Articles 179a and 180b of the Euratom Treaty, having regard to international audit standards and international accounting standards, in particular those applying to the public sector, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (7), and in particular Articles 145, 146 and 147 thereof, having regard to Rule 76 of, and Annex VI to, its Rules of Procedure, having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A7-0099/2010), A. whereas under Article 317 of the Treaty on the Functioning of the European Union the Commission implements the budget in cooperation with the Member States on its own responsibility, having regard to the principle of sound financial management, 1. Grants the Commission discharge in respect of the implementation of the European Union general budget for the financial year 2008; 2. Sets out its observations in the resolution that forms an integral part of the Decisions on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section III  Commission and executive agencies; 3. Instructs its President to forward this Decision, and the resolution that forms an integral part of it, to the Council, the Commission, the Court of Justice of the European Union and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ L 71, 14.3.2008. (2) OJ C 273, 13.11.2009, p. 1. (3) OJ C 107, 30.4.2004, p. 1. (4) OJ C 216, 14.9.2007, p. 3. (5) OJ C 269, 10.11.2009, p. 1. (6) OJ C 273, 13.11.2009, p. 122. (7) OJ L 248, 16.9.2002, p. 1.